The Chief Justice

overruled the objection, and the license was admitted. If the said license ought not to have been admitted in evidence to the jury, the verdict was to be set aside, and a new trial granted, that the tenant might have the benefit of the limitation and settlement act, so called. (1)
Tyler for the demandant.
The statute of 1783, c. 32, authorized botli this Court and the Common Pleas to grant licenses, on suitable occasions, for the sale of the real estates of persons non compos; but the subsequent statute of 1783, c. 38, confines the authority to this Court only. The sale, then, of the lands demanded in this action, having been made under a license from the Common Pleas, was void, and did not affect the demandant’s estate in those lands.
Dana for the tenant.
There are no negative words, or words of repeal, in the latter statute, and they may well stand together. They are both in force; and the jurisdiction still belongs to each of the courts.

The Court,

being of that opinion, directed judgment to be entered for the tenant on the verdict.

 Stat. 1807, c. 74.